               Case 1:21-cr-00142-SHS Document 18 Filed 04/19/21 Page 1 of 1


                                                                                                                                 March 31, 2020


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
· · · · ··········· ··························· · ··· · · ··· ··········•················· ····x
UNITED STATES OF AMERICA,                                                                                    CONSENT TO PROCEED BY
                                                                                                             VIDEOCONFERENCE
                                          -v-
                                                                                                             20 -CR-_142          (
                                                                                                                                      SHS
                                                                                                                                            )(_)
KEVIN RICHARD
DENNIS                                                  Defendant(s) .
                                                                                             X
                      KEVIN RICHARD DENNIS
De f endant _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ hereby voluntarily consents to
participate in the following proceeding via videoconferencing:

              Initial Appearance/Appointment of Counsel

              Arraignment (If on Felony Information, Defendant Must Sign Separate Waiver of
              Indictment Form)

              Preliminary Hearing on Felony Complaint

              Bail/Revocation/Detention Hearing

X             Status and/or Scheduling Conference

              Misdemeanor Plea/Trial/Sentence




Defendant's Signature                                                                              Defense Counsel's Signature
(Judge may obtain verbal consent on
Record and Sign for Defendant)

 Kevin Richard Dennis                                                                              Marlon G. Kirton
Print Defendant's Name                                                                             Print Defense Counsel's Name



This proceed ing was conducted by reliable videoconferencing




Dated: New York, New York
       April 19, 2021
